UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6460


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EBONY SHABAKA SHANIQUE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:05-cr-00214-D-1)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ebony Shabaka Shanique, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ebony Shabaka Shanique appeals the district court’s order denying relief on his

motion seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the court

did not abuse its discretion in declining to reduce Shanique’s sentence. Accordingly, we

affirm for the reasons stated by the district court. United States v. Shanique, No. 5:05-cr-

00214-D-1 (E.D.N.C. Apr. 3, 2020). Shanique’s motion for the appointment of counsel is

denied. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2